Mr. Justice Wolf
delivered the opinion of the Court.
We agree with the opinion and judgment of the court below. In essence the decision was that it was more than sufficiently proved that there was a sale and delivery of the goods for the price for which suit was brought.
Ten bundles were delivered. The answer set up that at the instance of the plaintiff five of them were to be delivered to another person. The court found the fact to be otherwise. We have no reason to question the finding, and the judgment should be affirmed on this ground alone.
*132In this Court the defendant attempted to set up a novation. Such a defense can not be raised for the first time on appeal and the trial did not turn on this question.
• In any and all events, the novation was not successfully proved. Where, as here, a vendor at the instance of a purchaser draws upon a third person who does not accept the draft, no novation is proved.
The judgment will be affirmed.